Citation Nr: 0006821	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the left ear, right arm, lymph nodes and spleen, claimed as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1959 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).


FINDING OF FACT

The veteran has not presented any competent evidence linking 
his current malignant melanoma of the left ear, right arm, 
lymph nodes and spleen to his period of service or to 
exposure to herbicide agents.


CONCLUSION OF LAW

The claim for service connection for malignant melanoma of 
the left ear, right arm, lymph nodes and spleen, claimed as 
due to exposure to herbicide agents, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer and, and set 
forth in the 1999 Notice specifically, including malignant 
melanoma, basal cell carcinoma, and squamous cell carcinoma.  
See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 
59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, as will be discussed below, where the 
issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The veteran testified at a hearing held in July 1999 that he 
believed that the malignant melanoma developed as a result of 
exposure to Agent Orange in service.  He also stated that he 
had growths removed in service and had been told by his 
doctor that they were melanomas.  After considering all of 
the evidence of record, the Board finds that the veteran has 
not presented competent evidence to support his contentions.

Although a service medical record dated in April 1975 shows 
that the veteran was seen for moles on the forehead and 
scalp, the veteran's available service medical records do not 
contain any references to malignant melanoma.  A tissue 
examination report also dated in April 1975 shows that a 
nevus or papilloma removed from the scalp was determined to 
be benign.  Although the veteran had reported that his 
doctors had told him that he had melanoma in service, that 
statement by the veteran is not sufficient to render the 
claim well grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Regarding the contention that the veteran's disability 
resulted from exposure to herbicides, the Board notes 
initially that the disability for which he seeks compensation 
is not among the diseases which may be presumed to have been 
due to exposure to herbicides in Vietnam.  However, the Board 
has considered whether the nexus requirement is satisfied by 
fulfillment of alternate means of establishing this 
requirement.  

The Board has considered the veteran's testimony in which he 
expressed his own opinion that there was a relationship 
between his malignant melanoma and his exposure to Agent 
Orange in service.  However, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).

Furthermore, the veteran has not presented any medical 
opinion showing a link between his disability and herbicide 
exposure.  Therefore, he has not presented a well-grounded 
claim for service connection based on a theory that the 
disease was due to herbicide exposure.  See Tidwell v. West, 
11 Vet. App. 242 (1998).  

In reaching this conclusion, the Board has considered written 
statements from Peter D. Weiss, M.D., dated in September 1996 
and August 1999.  For example, the latter statement shows 
that the treating physician reviewed the history of the 
veteran's malignant melanoma which was first diagnosed in 
1984, and further stated that:

It is interesting to note that while in 
service he had been exposed to Agent 
Orange.  As we know, this carcinogen has 
been implicated in causing a variety of 
cancers, most notably non-Hodgkin's 
lymphoma.  It is quite possible that his 
original melanoma may have been 
associated with his exposure.

Significantly, however, the doctor's statement that the 
veteran's melanoma was possibly associated with Agent Orange 
exposure is not sufficient to establish a well-grounded 
claim.  This statement clearly leaves open the possibility 
that the herbicide exposure may not have played any role in 
the development of the disability at issue in this case.  A 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Such a speculative statement does not justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient evidence to render a claim well grounded); see 
also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient to make a veteran's 
service connection claim well grounded); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

The Board also notes that the opinion of Dr. Weiss appears to 
be based solely on the assumption that if herbicides can 
cause one type of cancer then they may also cause another 
type of cancer without providing any further explanation of 
the basis for that assumption.  The Court has held, however, 
that the fact that the VA has recognized one type of cancer 
as being related to service does not necessarily provide a 
basis for concluding that all other types of cancer are also 
related to service.  See Hayes v. Brown, 4 Vet. App. 353 
(1993).  Furthermore, a bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The Board notes that there is no clinical data or 
other rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion sits by itself essentially 
unsupported, and is found to be purely speculative.  See 
Bloom v. West, 12 Vet. App. 185 (1999).

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for malignant melanoma claimed as secondary to 
Agent Orange exposure.  The Board is not aware of any 
additional evidence which could serve to well ground the 
veteran's claims.  As the duty to assist has not been 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  Accordingly, the Board is not required to remand the 
case for further evidentiary development.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, 126 F.3d at 1464; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).



ORDER

Service connection for malignant melanoma of the left ear, 
right arm, lymph nodes and spleen is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

